UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

KELLY C.,

                                     Plaintiff,

v.                                                                  5:18-CV-393
                                                                    (TWD)

ANDREW SAUL,
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,1

                              Defendant.
_____________________________________________

APPEARANCES:                                         OF COUNSEL:

OLINSKY LAW GROUP                                    HOWARD D. OLINSKY, ESQ.
 Attorney for Plaintiff
300 South State Street
Suite 420
Syracuse, New York 13202

U.S. SOCIAL SECURITY ADMIN.                          ARIELLA R. ZOLTAN, ESQ.
OFFICE OF REG’L GEN. COUNSEL
REGION II
 Attorney for Defendant
26 Federal Plaza - Room 3904
New York, New York 10278

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                                  DECISION AND ORDER

       Plaintiff Kelly C. (“Plaintiff”) brings this action pursuant to 42 U.S.C. § 405(g) seeking

judicial review of a final decision of the Commissioner of Social Security (“Defendant” or

“Commissioner”) denying her application for Social Security Disability Insurance (“SSDI”).


1
  Andrew Saul was sworn in as Commissioner of The Social Security Administration on June
17, 2019. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew Saul is
substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this suit.
(Dkt. No. 1.) This case has proceeded in accordance with General Order 18 of this Court which

sets forth the procedures to be followed when appealing a denial of Social Security benefits.

Both parties have filed cross motions for judgment on the pleadings. (Dkt. Nos. 9, 12.) Oral

argument was not heard. Pursuant to 28 U.S.C. § 636(c), the parties have consented to the

disposition of this case by a Magistrate Judge. (Dkt. No. 4.) For the reasons discussed below,

Plaintiff’s motion for judgment on the pleadings is granted and the Court remands the

Commissioner’s decision with instructions to undertake a de novo review.

I.      BACKGROUND AND PROCEDURAL HISTORY

        Plaintiff was born on April 2, 1967, and lives in East Syracuse, New York. On December

28, 2012, Plaintiff protectively filed a Title II application for a period of disability and disability

insurance benefits alleging disability beginning May 15, 2009. (Administrative Transcript at

113.)2 In Plaintiff’s application, she asserted she suffered from the following conditions:

memory loss, left shoulder injury, left knee injury, right foot injury, and left-hand injury. (T. at

101.)

        Plaintiff’s application for benefits was denied on April 19, 2013. (T. at 165-69.)

Thereafter, Plaintiff timely filed a written request for a hearing. (T. at 171.) A hearing was held

on October 14, 2014, in front of Administrative Law Judge (“ALJ”) Joseph L. Brinkley. (T. at

49-99.) Plaintiff appeared at the hearing with her attorney and testified. (Id.) On December 11,

2014, ALJ Brinkley issued a decision finding Plaintiff was not disabled, as defined in the Social

Security Act (“SSA”), since the alleged onset date. (T. at 114-30.) Plaintiff appealed ALJ

Brinkley’s decision and the Appeals Council (“AC”) granted review. (T. at 136.) The AC


2
  The Administrative Transcript is found at Dkt. No. 6. Citations to the Administrative
Transcript will be referenced as “T.” and the Bates-stamped page numbers as set forth therein
will be used rather than the numbers the Court’s CM/ECF electronic filing system automatically
assigns.


                                                   2
remanded the case after finding substantial evidence did not support ALJ Brinkley’s residual

functional capacity (“RFC”) determination. (T. at 137-38.)

        Thereafter, ALJ Lisa Martin conducted a new hearing on September 12, 2016. (T. at 8-

48.) Plaintiff appeared with her attorney and testified along with Jacqueline Schabacker, a

vocational expert (“VE”). (Id.) ALJ Martin issued a decision on December 7, 2016, finding

Plaintiff was not disabled. (T. at 140-57.) Plaintiff appealed ALJ Martin’s decision to the AC

and the AC granted Plaintiff’s request for review on November 20, 2017. (T. at 327-30.) On

February 1, 2018, the AC issued a decision finding Plaintiff was not disabled. (T. at 1-4.)

Plaintiff timely commenced this action challenging the Commissioner’s final decision on April

2, 2018. (Dkt. No. 1.)

II.     THE COMMISSIONER’S FINAL DECISION

        As stated above, Plaintiff appealed ALJ Martin’s December 7, 2016, decision to the AC

and the AC granted review and subsequently issued a decision on February 1, 2018. (T. at 1-4.)

Though the parties ignore this point,3 the “final decision” in this action is the AC’s decision

dated February 1, 2018. See 20 CFR § 404.981 (noting “[t]he Appeals Council’s decision, or the

decision of the administrative law judge if the request for review is denied, is binding unless you

or another party file an action in Federal district court, or the decision is revised”).

Consequently, the decision before the Court to review pursuant to 42 U.S.C. § 405(g) is the AC’s

decision.

        In its decision, the AC modified the date Plaintiff was last insured from March 31, 2016,

to June 30, 2016. (T. at 5.) The AC then made “FINDINGS” and concluded Plaintiff was not



3
   Plaintiff misstated the procedural history of this case and noted the AC “denied review” on
February 1, 2018. (Dkt. No. 9 at 4.) Likewise, Defendant never addressed the AC’s decision in
its brief. (Dkt. No. 12.)


                                                   3
disabled at any time through June 30, 2016. (Id. at 5-6.) Generally, the AC adopted ALJ

Martin’s reasoning and discussion of the evidence. (Id. at 5.) However, the RFC determination

in the “FINDINGS” section of the AC’s decision is different than the RFC in ALJ Martin’s

decision. (compare T. at 5 with T. at 148.) To wit, as described below, the AC adopted an RFC

that is less restrictive than the RFC ALJ Martin prescribed:

        AC Decision – February 1, 2018                 ALJ Martin’s Decision – December 7, 2016
 “[T]he claimant has the residual functional           “[T]he claimant has the residual functional
 capacity to perform light work, as defined in         capacity to perform a full range of sedentary
 20 CFR 404.1567(b), except that: she can              work as defined in 20 CFR 404.1567(a),
 constantly use the upper extremities to handle,       except as follows. The claimant needed a
 grasp, feel, and finger bilaterally; she can          change of position opportunity as often as
 occasionally perform overhead reaching,               every 30 minutes for one to two minutes. The
 pulling, and pushing with the bilateral upper         claimant could not perform any overhead
 extremities; she can occasionally stoop, towel,       reaching with the upper extremities, and was
 crouch, and climb stairs and ramps; she can           limited to frequent, but not constant, upper
 never climb ladders, ropes, or scaffolds and          extremity reaching, handling, and fingering.
 never crawl; she should avoid concentrated            The claimant needed to avoid climbing all
 exposure to extreme hot and cold                      ladders, ropes, and scaffolding, and all
 temperatures, wetness, humidity, vibrations,          crawling, and was limited to occasional
 and work hazards- such as dangerous, moving           climbing of ramps and stairs, balancing,
 mechanical parts and unprotected heights; and         stooping, kneeling and crouching. The
 she can be exposed to office level noise              claimant needed to avoid all exposure to
 environment. From a mental standpoint, she            dangerous work hazards (including
 was able to perform simple, routine, and              unprotected heights and exposed machinery)
 repetitive tasks and could understand,                as well as all exposure to extreme heat,
 remember, and complete simple work                    humid, and cold conditions. Additionally, the
 instructions.”                                        claimant was limited to moderate noise work
                                                       environments. Overall, the claimant was
 T. at 5 (emphasis added)                              limited to routine, simple tasks not requiring a
                                                       fast assembly quota pace.”

                                                       T. at 148 (emphasis added)


This substantive difference impacts the Court’s subsequent review because, as noted above, the

Court is statute-bound to consider only the “final decision” of the Commissioner. 42 U.S.C.

§ 405(g) (providing that “[a]ny individual, after any final decision of the Commissioner of Social

Security . . ., may obtain a review of such decision by a civil action . . .” (emphasis added)).


                                                   4
Accordingly, the pertinent issue in this case is whether substantial evidence supports the RFC in

the AC’s decision. The issue is not, as the parties discuss in their competing motions, whether

substantial evidence supports ALJ Martin’s RFC. See 42 U.S.C. § 405(g).

       Here, the record does not contain substantial evidence to support the AC’s conclusion

that Plaintiff can perform light work. To that end, as discussed more fully below, the medical

opinions in the record each prescribe significant limitations on sitting, walking, and standing. (T.

770-71 (Thomas Masten, M.D. (“Dr. Masten”)); 499-500 (William Dibble, D.O. (“Dr. Dibble”));

476-77 (Elke Lorensen, M.D. (“Dr. Lorensen”)).) Thus, the Court finds substantial evidence

does not support the AC’s RFC.

       The Court recognizes it is possible the AC inadvertently added this RFC into its

decision.4 However, it is not the Court’s role to speculate whether the RFC’s inclusion in the

final decision was a mistake or—if it was a mistake—to overlook such an error. Rather, the

Court’s task is to consider whether substantial evidence supports the Commissioner’s final

decision—which, in this case, means considering whether Plaintiff can perform less than a full

range of “light work.” Under these circumstances, the Court cannot affirm the Commissioner’s

decision because substantial evidence does not support an RFC for light work.5

III.   SUBSTANTIAL EVIDENCE DOES NOT SUPPORT ALJ MARTIN’S RFC

       Even were the Court to overlook the AC’s RFC, the Court finds substantial evidence does

not support the RFC noted in ALJ Martin’s decision which provides she can perform less than

the full range of sedentary work. (T. at 148.)


4
  For example, the AC purports to agree with ALJ Martin’s “findings under steps 1, 2, 3, 4 and
5,” but then inexplicitly memorializes a different RFC in its “FINDINGS.” (T. at 5.)
5
  Ironically, the RFC in the AC’s decision is identical to the RFC ALJ Brinkley originally
determined in his 2014 decision (T. at 122), that the AC found substantial evidence did not
support (T. at 136-139).


                                                 5
       SSA regulations state that, “[a]lthough a sedentary job is defined as one which involves

sitting, a certain amount of walking and standing is often necessary in carrying out job duties.

Jobs are sedentary if walking and standing are required occasionally and other sedentary criteria

are met.” 20 C.F.R. §§ 404.1567(a), 416.927(a). As the Second Circuit has recognized, “the

concept of sedentary work contemplates substantial sitting.” Ferraris v. Heckler, 728 F.2d 582,

587 (2d Cir. 1984) (citing Carroll v. Sec’y of Health and Human Servs., 705 F.2d 638, 643 (2d

Cir. 1983)); see also SSR 96-9P, 1996 WL 374185, at *3 (in a full range of sedentary work,

“[s]itting would generally total about 6 hours of an 8-hour workday”). Thus, “[t]he ability to sit

for prolonged periods is an essential inquiry in determining whether a claimant has the residual

functional capacity to perform sedentary work.” Koseck v. Sec’y of Health and Human Servs.,

865 F. Supp. 1000, 1013 (W.D.N.Y. 1994) (citing Ferraris, 728 F.2d at 586-87).

       Plaintiff argues ALJ Martin did not consider Plaintiff’s ability to sit during a work-day as

it relates to her ability to perform sedentary work. (Dkt. No. 9 at 24.) To that end, she contends

ALJ Martin failed to appropriately weigh the medical evidence regarding her physical

impairments and consequently the RFC is inconsistent with the medical evidence and the

medical opinions of her treating physicians: Dr. Masten and Dr. Dibble.

       Dr. Masten reported Plaintiff could only sit or stand approximately ten minutes before

having to adjust position. (T. at 770.) He noted Plaintiff used a scooter at home to move around

and had difficulty ambulating from the parking lot. (Id. at 770-71.) Dr. Masten indicated

Plaintiff’s prognosis was “guarded.” (Id. at 769.) He opined Plaintiff could sit or stand/walk no

more than two hours in an eight-hour workday. (Id. at 770.)

       Similarly, Dr. Dibble opined Plaintiff would not be able to sit or stand/walk for more than

two hours total in an eight-hour workday. (Id. at 500.) He also noted Plaintiff could only sit for




                                                 6
five minutes before needing to stand up and could stand for only five minutes before needing to

sit. (Id. at 499-500.) Dr. Dibble explained Plaintiff had “pain in the neck, [bilateral upper

extremity], lower back, [and bilateral] feet, that is constant, that is affected by activity and

prolonged positions that changes intensity.” (Id. at 498.)

       Plaintiff argues the reported restrictions from these opinions related to sitting demonstrate

she is incapable of performing sedentary work. Opinions from her treating physicians, Dr.

Masten and Dr. Dibble, “as to the nature and severity of the impairment[,] [are] given

‘controlling weight’ so long as “[they are] well-supported by medically acceptable clinical and

laboratory diagnostic techniques and [] not inconsistent with the other substantial evidence in

[the] case record.” Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (quoting 20 C.F.R. §

404.1527(c)(2)). There are, of course, circumstances when it is appropriate for an ALJ not to

give controlling weight to a treating physician’s opinion. See, e.g., Halloran v. Barnhart, 362

F.3d 28, 32 (2d Cir. 2004) (per curiam) (holding “the opinion of the treating physician is not

afforded controlling weight where, as here, the treating physician issued opinions that are not

consistent with other substantial evidence in the record, such as the opinions of other medical

experts”). Nevertheless, even when a treating physician’s opinion is not given controlling

weight, SSA regulations require the ALJ to consider several factors in determining how much

weight the opinion should receive. See 20 C.F.R. § 404.1527(c)(2)(i), (2)(ii), (3)–(6).

       ALJ Martin gave “some weight” to Dr. Masten’s opinion, and “little weight” to Dr.

Dibble’s opinion. (Id. at 154-55.) Notably, however, ALJ Martin did not provide any reasons

for why she rejected Dr. Dibble’s and Dr. Masten’s opinions related to sitting but rather focused

her critique on the limitations related to Plaintiff’s upper extremities and hands. (See id.)




                                                   7
       In rejecting Dr. Dibble’s opinion, ALJ Martin stated it was not consistent with the

evidence in the record “including Dr. Dibble’s treatment notes.” (Id. at 154.) The examples ALJ

Martin provided, however, each relate to Plaintiff’s upper extremities, not Plaintiff’s ability to sit

or her lower back. (Id. (noting Plaintiff’s strength in her upper extremities, negative Surplings

test, and resolved C7 radicular symptoms).) Likewise, ALJ Martin rejected Dr. Masten’s

opinion without considering the restriction on Plaintiff’s ability to sit but instead focused on his

assessment relative to her ability to lift objects. (Id. at 155 (describing treatment related to

Plaintiff’s hand surgery).)

       The Court finds ALJ Martin failed to properly consider Dr. Dibble’s and Dr. Masten’s

opinions with respect to Plaintiff’s ability to sit. Koseck, 865 F. Supp. at 1013 (explaining “[t]he

ability to sit for prolonged periods is an essential inquiry in determining whether a claimant has

the residual functional capacity to perform sedentary work” (citation omitted)). Though the

Court recognizes Dr. Dibble’s and Dr. Masten’s opinions are non-narrative check-mark-type

forms and potentially subject to collateral attack, here, ALJ Martin did not even attempt to

reconcile these opinions as they related to Plaintiff’s ability to sit. Cahill v. Colvin, No. 12 CIV.

9445, 2014 WL 7392895, at *16 (S.D.N.Y. Dec. 29, 2014) (noting that “[a]n ALJ’s failure to

acknowledge relevant evidence or to explain its implicit rejection is plain error” (internal citation

omitted)). Thus, ALJ Martin’s purported justifications found in her decision are not “good

reasons” to discredit Dr. Dibble’s and Dr. Masten’s assessed limitations related to Plaintiff’s

ability to sit for extended periods. See Smith v. Comm’r of Soc. Sec., No. 5:17-CV-0488, 2018

WL 1684337, at *5 (N.D.N.Y. Apr. 5, 2018) (stating “[t]he failure to provide good reasons for

not crediting the opinion of a claimant’s treating physician is a ground for remand” (internal

quotation marks and citation omitted)).




                                                   8
       Moreover, there is ample objective evidence6 in the record supporting Dr. Dibble and Dr.

Masten’s opinions. To wit, a July 2014 MRI of Plaintiff’s lumbar spine showed left side facet

arthrosis at the L4-5 level, and Plaintiff was referred for pain management and physical therapy.

(T. at 671.) That MRI further noted degenerative disease at L2-3 and L4-5 and hallux at L2-3 on

the left side. (Id. at 748.) Furthermore, the 2014 MRI showed right foraminal narrowing at L2-3

and left neuroforaminal narrowing related to disc bulge and facet hypertrophy. (Id.) She is also

noted as having degenerative arthritis in her low back that was aggravated after her anterior

cervical discectomy and fusion. (Id. at 677.) Plaintiff also had an MRI in 2015 that noted severe

bilateral facet arthropathy with ligamentum flavum thickening left more than right. (Id. at 753-

54.) The 2015 MRI report indicated that the issues in her lower back had increased since the

previous MRI just a year earlier. (Id. at 754.) To treat her back pain, Plaintiff received facet

injections in December 2014 and February 2015, and epidural blocks in May, August, and

September 2015. (Id. at 754-61, 764-67.)7 Thus, there is overwhelming medical evidence


6
  In addition, there are several instances in the record where Plaintiff’s subjective pain
manifested itself. For instance, during physical therapy, Plaintiff’s provider noted she was
“sitting in the waiting area, consistently shifting weight and standing[.]” (T. at 697.) Notably, in
her physical therapy records, Plaintiff consistently complained of severe lower back pain. (T. at
695, 700, 704, 717.) Plaintiff also had to get up and move around during the hearing on
September 12, 2016, because of back pain. (T. at 26.)
7
  The only other medical opinion regarding Plaintiff’s physical abilities was from consultative
examiner, Dr. Lorensen. She noted, in February 2013, Plaintiff had an abnormal gait and
favored her left leg. (T. at 476.) She also reported Plaintiff was unable to walk on her heels and
toes and cannot squat. (Id.) Dr. Lorensen diagnosed Plaintiff with, among other things, “[r]ight
lower extremity weakness.” (Id. at 477.) For her medical source statement, Dr. Lorensen opined
Plaintiff has “moderate to marked restrictions for standing, ambulating, and climbing stairs”;
“marked restrictions for pushing, pulling and reaching with the left arm”; and “marked
restrictions to handling small objects with the left hand.” (Id.) ALJ Martin adopted Dr.
Lorensen’s opinion that Plaintiff had “moderate to marked restrictions for standing, ambulating,
and climbing stairs,” but determined that such a restriction supports a sedentary RFC. (Id. at
154.) Dr. Lorensen did not remark on her opinion relative to Plaintiff’s ability to sit. The Court
notes her opinion also pre-dates Plaintiff’s more aggressive treatment for low back pain that
began in 2014.


                                                 9
consistent with a limitation in sitting which would foreclose Plaintiff’s ability to do sedentary

work, especially after 2014.

       Accordingly, even were the Court to consider the RFC articulated in ALJ Martin’s

decision, it would conclude she failed to properly consider evidence related to Plaintiff’s ability

to sit and rather assumed—with no record support—that Plaintiff was able to do so in a manner

that is consistent with sedentary work. Therefore, the Court would find substantial evidence

does not support ALJ Martin’s RFC.

IV.    REMAND

       As discussed above, the Court finds substantial evidence does not support the final

decision of the Commissioner. Specifically, the AC’s RFC erroneously concluded that Plaintiff

could perform “light work” and the record establishes that Plaintiff is unable to perform that

RFC. Therefore, it is appropriate to remand to undertake a de novo review including a proper

evaluation of Plaintiff’s treating physicians’ opinions.

       ACCORDINGLY, it is hereby

       ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 9) is

GRANTED; and it is further

       ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 12) is

DENIED; and it is further

       ORDERED that the decision of the Commissioner be REVERSED and this case

REMANDED, pursuant to sentence four of 42 U.S.C. § 405(g), for a proper determination of

Plaintiff’s residual functional capacity and other further proceedings, consistent with this

Decision and Order.




                                                 10
Dated: August 19, 2019

      Syracuse, New York




                           11
